    2:07-cr-00578-RMG            Date Filed 04/24/20     Entry Number 127     Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

UNITED STATES OF AMERICA,                    )         Criminal No. 2:07-CR-00578-RMG
                                             )
                                             )
                    v.                       )
                                             )
ALBERT E. PARISH,                            )
                                             )
                         Defendant.          )

   GOVERNMENT’S RESPONSE TO MOTION FOR COMPASSIONATE RELEASE

       The United States respectfully files this response in opposition to the defendant Albert E.

Parish’s (“Parish” or “defendant”) motion for compassionate release in light of the COVID-19

pandemic. The defendant has failed to show an “extraordinary and compelling” reason to justify

release. Notwithstanding the legitimacy of the defendant’s medical conditions, the mere existence

of COVID-19 and the potential it has in defendant’s facility do not warrant his release. As such,

the government alternatively requests that the Court deny the defendant’s motion for a reduction

of his sentence on the merits.

                                   FACTUAL BACKGROUND

       On May 9, 2007, a federal grand jury returned an Indictment charging Parish with

violations of Mail Fraud (Counts One through Six), 18 U.S.C. §1341; Wire Fraud (Counts Seven

through Ten), 18 U.S.C. §1343; and False Statement (Count Eleven), 18 U.S.C. §1001. Dkt. No.

17. On October 5, 2007, Parish pled guilty to Counts One, Four and Eleven. Dkt. No. 48. Parish

was sentenced on June 26, 2008. Dkt. No. 85. At the sentencing hearing, following the

presentation of testimony, the district court found the guideline range to be 292 to 365 months.

Dkt. No. 65. The Court then sentenced Parish to 292 months imprisonment and ordered him to

pay $66,820,167.08 in restitution. Dkt. No. 64.


                                                  1
    2:07-cr-00578-RMG          Date Filed 04/24/20       Entry Number 127         Page 2 of 12




       Parish appealed his conviction and sentence. United States v. Parish, No. 08-4723, 334 F’

Appx. 534 (4th Cir. Apr. 22, 2009). In 2009, the Fourth Circuit found that Parish had no

meritorious issues on appeal and affirmed his conviction and sentence. Id. at 1. On November 30,

2011, the district court amended its Restitution Order to reflect a restitution amount of

$63,026,569.91. Dkt. No. 94. On December 8, 2017 defendant filed a motion under 28 U.S.C. §

2255, which the Court denied on April 16, 2019. Dkt. Nos. 97, 109. Thereafter, the Court denied

defendant’s motion for reconsideration. Dkt. Nos. 112, 113. Defendant appealed the denial of his

§ 2255 motion, and the Fourth Circuit denied his appeal on October 22, 2019. Dkt. Nos. 115, 119.

       On April 13, 2020, defendant filed his current motion, seeking compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act on December 21, 2018.

Dkt. No. 121. On September 23, 2019, the defendant filed a request for relief with the BOP. See

Exhibit 1. On September 30, 2019, the warden denied his request for relief, finding “[t]he criteria

for Elderly with Medical conditions is age 65 or older and having served at least 50% of your

sentence. Currently, you do not meet either of these criteria. You may resubmit you request under

this criteria at that time.” See Exhibit 1. Since receiving the denial, the defendant has not appealed

the warden’s decision or resubmitted his request.

                                      LEGAL AUTHORITY

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by Section

603(b) of the First Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

               (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a


                                                  2
    2:07-cr-00578-RMG          Date Filed 04/24/20       Entry Number 127         Page 3 of 12




               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction . . .

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides:        “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18,

shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples. Rehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” Accordingly,

the relevant policy statement of the Commission is binding on the Court. See Dillon v. United

States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction

based on a retroactive guideline amendment, “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” the Commission’s pertinent policy

statements are binding on the court).

       The Sentencing Guidelines policy statement appears at § 1B1.13, and provides that the

Court may grant release if “extraordinary and compelling circumstances” exist, “after considering

the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and the Court

determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”




                                                  3
    2:07-cr-00578-RMG         Date Filed 04/24/20       Entry Number 127         Page 4 of 12




       Critically, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The note provides

as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
          requirements of subdivision (2) [regarding absence of danger to the
          community], extraordinary and compelling reasons exist under any of the
          circumstances set forth below:

       (A)    Medical Condition of the Defendant.—

              (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                      advanced illness with an end of life trajectory). A specific prognosis
                      of life expectancy (i.e., a probability of death within a specific time
                      period) is not required. Examples include metastatic solid-tumor
                      cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                      disease, and advanced dementia.

              (ii)    The defendant is—

                      (I)     suffering from a serious physical or medical condition,
                      (II)    suffering from a serious functional or cognitive impairment,
                              or
                      (III)   experiencing deteriorating physical or mental health because
                              of the aging process,

                      that substantially diminishes the ability of the defendant to provide
                      self-care within the environment of a correctional facility and from
                      which he or she is not expected to recover.

       (B)    Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.

       (C)    Family Circumstances.—

              (i)     The death or incapacitation of the caregiver of the defendant’s minor
                      child or minor children.
              (ii)    The incapacitation of the defendant’s spouse or registered partner
                      when the defendant would be the only available caregiver for the
                      spouse or registered partner.




                                                4
     2:07-cr-00578-RMG           Date Filed 04/24/20    Entry Number 127         Page 5 of 12




        (D)     Other Reasons.—As determined by the Director of the Bureau of Prisons,
                there exists in the defendant’s case an extraordinary and compelling reason
                other than, or in combination with, the reasons described in subdivisions
                (A) through (C).

For its part, consistent with note 1(D), BOP promulgated Program Statement 5050.50, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf, amended effective January 17, 2019, to

set forth its evaluation criteria.

        Program Statement 5050.50 contains standards that are both more extensive than and

slightly different from those stated in the Section 1B1.13 policy statement. For instance, the

program statement defines a “debilitated medical condition” as one where the inmate is

“[c]ompletely disabled, meaning the inmate cannot carry on any self-care and is totally confined

to a bed or chair; or [c]apable of only limited self-care and is confined to a bed or chair more than

50% of waking hours.” Program Statement 5050.50 at 5.

        In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

                                          ARGUMENT

        I.      Parish has failed to assert adequate grounds for compassionate release.

        The First Step Act added a provision to § 3582(c)(1) that allows a defendant to bring a

motion for compassionate release directly to a district court after either “the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A); United States v.


                                                 5
    2:07-cr-00578-RMG           Date Filed 04/24/20      Entry Number 127         Page 6 of 12




Hilton, CR No.1:18-324, 2020 WL 836729, at *2 (M.D.N.C. Feb. 20, 2020). The BOP received

the defendant’s petition on September 23, 2019. See Exhibit 1. Defendant claims that he received

no response to his petition, but as seen in Exhibit 1, the warden denied his request. As of the filing

of this response, the defendant has not appealed the warden’s decision within the BOP. However,

because 30 days have passed, even though defendant has not appealed the warden’s decision,

defendant may move for compassionate release in this court.

       Defendant’s motion fails because he has not asserted proper grounds for compassionate

release – that is, he fails to demonstrate “extraordinary and compelling reasons” to warrant such

relief. The Sentencing Commission may recognize two circumstances related to a defendant’s

medical condition. First, the Commission describes an inmate “suffering from a terminal illness

(i.e., a serious or advanced illness with an end of life trajectory).” The Sentencing Commission

noted that “[e]xamples include metastatic solid—tumor cancer, amyotrophic lateral sclerosis

(ALS), end-stage organ disease, and advanced dementia.” Second, the Commission identifies a

circumstance in which “[t]he defendant (I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or (III) experiencing deteriorating

physical or mental health because of the aging process, that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” Program Statement 5050.50. The common denominator is

“a serious physical or medical condition” that “substantially diminishes the ability of the defendant

to provide self-care within a correctional facility.”

       The defendant has failed to establish that he has a serious physical condition that

substantially diminishes his ability to provide self-care within the correctional facility such that

there are “extraordinary or compelling reasons” to justify his release. The defendant is currently



                                                  6
    2:07-cr-00578-RMG           Date Filed 04/24/20       Entry Number 127         Page 7 of 12




housed at FCI Butner, Low Security.        The defendant has a medical history of coronary artery

disease, atrial fibrillation, diabetes (since 2006), hypertension, obesity, gastroesophageal reflux

disease, hypothyroidism, vitamin D deficiency and chronic kidney disease, stage III. See Exhibit

2. Defendant uses a walker, but his medical records indicate he was able to move himself within

a clinic with no observable problems. Id. Parish claims that his age and medical conditions make

his likelihood of surviving COVID-19 small, and that COVID-19 threatens his life. Further,

defendant argues that FCI Butner is highest in the nation, amongst BOP institutions for COVID-

19 cases.

        In the context of the COVID-19 outbreak, courts have declined to find extraordinary and

compelling reasons for compassionate release when an inmate has failed to show both a

particularized susceptibility to the disease and a particularized risk of contracting the disease at his

prison facility. See United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)

(holding that the defendant failed to present extraordinary and compelling reasons for

compassionate release given that “the BOP has yet to confirm a case of COVID-19 at [Defendant’s

BOP facility], so Defendant’s request relies on the mere possibility that COVID-19 will spread to

his facility”); United States v. Dungee, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020) (denying

motion for compassionate release, because the defendant failed to show that his “individual

conditions of confinement — as opposed to those conditions that the inmates generally are subject

to — are such as to justify relief”); United States v. Edwards, 2020 WL 1650406, at *5 (W.D. Va.

Apr. 2, 2020) (finding that immunocompromised inmate with brain cancer housed at a facility with

confirmed COVID-19 cases had shown compelling reasons for release); United States v. Gileno,

2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (declining to grant home confinement and

stating that “[w]ith regard to the COVID-19 pandemic, [the defendant] has also not shown that the



                                                   7
    2:07-cr-00578-RMG           Date Filed 04/24/20       Entry Number 127         Page 8 of 12




plan proposed by the Bureau of Prisons is inadequate to manage the pandemic within [the

defendant’s] correctional facility, or that the facility is specifically unable to adequately treat [the

defendant]”). Notably, “the fear of contracting a communicable disease” proves insufficient to

justify a sentence modification. United States v. Clark, 2020 WL 1557397, at *4 (M.D. La. Apr.

1, 2020) (emphasis added). In fact, the vast majority of courts analyzing similar motions have

denied them. See, e.g., Clark, 2020 WL 1557397, at *4–5 (noting that “there is no evidence before

the Court that the BOP’s plan to address the pandemic will not adequately protect inmates”);

Carter v. Santa Fe Adult Detention Center, 2020 WL 1550888, at *2 (D.N.M. Apr. 1, 2020) (“[The

defendant] makes generalized, speculative allegations concerning fear of contracting the COVID-

19 coronavirus. He does not, however, present any factual allegations of exceptional or

extraordinary personal circumstances that render him personally at high risk of contracting the

disease.”).

       Notwithstanding the legitimacy of the defendant’s medical issues, he fails to assert that his

conditions leave him disabled or unable to provide self-care. Although the defendant lists multiple

medical conditions that may expose him to a particularized susceptibility to COVID-19, he fails

to demonstrate a particularized risk of contracting the disease. As of April 23, 2020, FCI Butner

is eighth on the BOP list for FCI’s with the highest number of COVID-19 cases. However, the list

distinguishes between Butner Medium I FCI, which is eighth, and Butner Low FCI, where

defendant is located. Butner Low has seven reported cases and is fifteenth on the list. 1 Moreover,

the BOP has established an extensive COVID-19 operations plans. 2 All visitation is currently

suspended at BOP facilities. Inmate movement has been suspended, with limited exceptions. The



1
 See https://www.bop.gov/coronavirus/.
2
 BOP protocols are often updated and can be accessed at
https://www.bop.gov/coronavirus/covid19_status.jsp.
                                                   8
    2:07-cr-00578-RMG         Date Filed 04/24/20      Entry Number 127        Page 9 of 12




BOP has instituted screening measures for all inmates and staff, and both symptomatic and

asymptomatic inmates with exposure risk factors are quarantined and/or isolated and tested for

COVID-19. The BOP has instituted certain measures to ensure social distancing within its

facilities, including staggered meal times and staggered recreation times to limit congregate

gatherings. As fully outlined, “the BOP’s COVID-19 response plan reveals a comprehensive,

evolving and professional effort to curtail the virus and protect both inmates and staff.” United

States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020). As the Third Circuit recently

recognized, “the mere existence of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, ___ F.3d ___, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

The Third Circuit added that the “BOP’s shared desire for a safe and healthy prison environment”

and “the Attorney General’s directive that [the] BOP ‘prioritize the use of [its] various statutory

authorities to grant home confinement for inmates seeking transfer in connection with the ongoing

COVID-19 pandemic’” only highlighted the BOP’s seriousness in handling the present crisis. Id.

(quoting    Mem.      from    Att’y    Gen.     to    Dir.,   BOP      1    (Mar.    26,    2020),

https://www.justice.gov/file/1262731/ download).

       Unlike defendants who have received the requested relief during the COVID-19 pandemic,

the defendant is not projected to be released until 2029, and his full term expires in 2032. Based

on this, defendant is about half way through his 292 month sentence. Further, he has not

demonstrated that his health issues warrant release. Compare United States v. Campagna, 2020

WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (granting request of defendant with two months

remaining on sentence, finding that “Defendant’s compromised immune system, taken in concert



                                                9
    2:07-cr-00578-RMG         Date Filed 04/24/20      Entry Number 127         Page 10 of 12




with the COVID-19 public health crisis, constitutes an extraordinary and compelling reason to

modify to Defendant’s sentence”); United States v. Jepsen, 2020 WL 1640232, at *5 (D. Conn.

Apr. 1, 2020) (“Mr. Jepsen is in the unique position of having less than eight weeks left to serve

on his sentence, he is immunocompromised and suffers from multiple chronic conditions that are

in flux and predispose him to potentially lethal complications if he contracts COVID-19, and the

Government consents to his release.”); United States v. Colvin, 2020 WL 1613943, at *4 (D. Conn.

Apr. 2, 2020) (defendant had diabetes and high blood pressure, while eleven days remained on her

sentence).

       Moreover, the Court must “consider[ ] the [sentencing] factors set forth in section 3553(a)

to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Because section 3553(a)

establishes factors to consider in initially imposing a sentence, not every factor applies here. The

applicable factors are:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
               ... [and]
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct[.]

18 U.S.C. § 3553(a). The statute also mandates: “The court shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2).” Id.

       As the Court extensively outlined during the June 26, 2008 sentencing, and in a July 9,

2008 memorandum, the applicable sentencing factors set forth in § 3553(a) do not warrant a further

sentence reduction. Dkt. Nos. 68, 81.      The district court found that defendant’s crimes were


                                                10
    2:07-cr-00578-RMG          Date Filed 04/24/20      Entry Number 127         Page 11 of 12




serious, that he orchestrated a fraudulent investment scheme whereby “he knowingly

misappropriated funds from his friends, his family, his coworkers, the elderly, and those who relied

on their investments to care for themselves or ill relatives.” Dkt. No. 68, p. 3-4. The Court found

that he used his stature in the community to build trust and used investors’ funds to further inspire

that trust. Id. at 4. The Court also found that defendant’s personal characteristics, including his

health, supported the sentence. Specifically, he was well-educated and he did not commit a crime

of necessity. The Court found that his health issues did not require a below-Guidelines sentence

“because they are not so serious that the Bureau of Prisons will be unable to address his problems

and imprisonment will not unnecessarily aggravate them.” Id. at 5. The court specifically found

in a footnote that defendant’s health did not constitute “special circumstances.” Id. at fn. 4.

       The Court also found that the imposed sentence reflected the seriousness of defendant’s

offenses. The Court felt it appropriate that defendant not have a chance to rebuild his career or

regain his status in the community, which defendant now seeks an opportunity to do. Id. at 6. The

Court found that the sentence provided general deterrence and that it would protect the public from

him. Id. at 7-8. Similarly, the Courtt analyzed each of the factors under 18 U.S.C. § 3553 and

tailored the sentence to account for these factors, including restitution in the amount of

$66,820,167.08. Id. at 12.

       Notably, the defendant has failed to establish how release from the BOP lessens the risks

associated with contracting COVID-19. Should he be released, the defendant will continue to face

the health risks associated with COVID-19 without the protections currently in place at Butner.

Release and a return to society means leaving a facility with measures to deal with COVID-19 in

place to the general public, which does not guarantee such protections. In sum, the defendant has

failed to demonstrate extraordinary and compelling reasons to warrant compassionate release.



                                                 11
    2:07-cr-00578-RMG         Date Filed 04/24/20      Entry Number 127        Page 12 of 12




                                        CONCLUSION

       As fully set forth above, defendant has failed to demonstrate an extraordinary and

compelling reason that exposes him to both a particular susceptibility to COVID-19 and a

particularized risk of contracting the disease while housed at his current facility. Therefore, the

government requests that the Court deny his motion for compassionate release.



                                                     Respectfully submitted,

                                                     PETER M. MCCOY, JR.
                                                     UNITED STATES ATTORNEY

                                                By: s/Nathan Williams
                                                    Nathan Williams (ID # 10400)
                                                    Assistant United States Attorney
                                                    151 Meeting Street, Suite 200
                                                    Charleston, SC 29401
                                                    Tel. (843) 266-1661
April 24, 2020                                      nathan.williams@usdoj.gov




                                                12
